DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive.
Applicant’s argues neither references disclose the liquids being suitable for pressure testing, however the examiner respectfully disagrees.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination, as a whole, teaches the claimed invention.  Bower teaches pressure testing test fluids, Col. 3 lines 59-65 in cylinders.  The examiner then modifies the testing apparatus of Bower to test fluids like fluorinated ketones, taught in [0026] and [0014] of Behr.  Behr discloses these fluids being under pressure in cylindrical vessels used for fire suppression.   Therefore, insofar as how applicants defined a fluid’s pressure testing capabilities in the claims, the relied upon prior art teaches the claimed invention.  In addition, the examiner would like to point out that Bower discloses pressure testing fluids and Behr teaches the recited liquids being under pressure in fire suppression cylinders.  Therefore, it is the office’s position that one of ordinary skill in the art would have the understanding and knowledge to pressure test the liquids taught by Behr using the apparatus of Bower. 
Applicant's arguments also fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The claimed test fluids are recognized fire extinguishing agents, therefore trace levels of residue in the extinguishers after the testing method of the invention would have low or no impact on future use of the vessel. The claimed test fluids have a lower boiling point (e.g. 49 °C for FK-5-1-12 vs. 74 °C for trichloroethane) and thus will evaporate more quickly. Again, this minimizes any impact of the test fluid on future use of the vessel. The claimed test fluids are much safer than trichloroethane in terms of toxicity. The approximate lethal concentration for trichloroethane is 6,000 to 10,000 ppm (0.6 to 1.0 vol.%), whereas FK-5-1-12 exhibits no adverse effects at 10%.  Trichloroethane is an ozone depleting substance (ODS) and has a global warming potential of 160 whereas our test fluids are tropodegradable, e.g. FK-5-1-12 1s zero ODP and GWP (global warming potential). The claimed test fluids contain no chlorine, and thus are less corrosive in the presence of water. Trichloroethane plus water could give rise to HCI, which is corrosive and could therefore comprise the safety of the pressure vessel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower (3,926,036) in view of Behr (JP 4666855B2).

	With respect to claim 1, Bower teaches a method for pressure-testing a pressure vessel (Col. 2 lines 9-15), said method comprising using a test fluid (Col. 3 lines 59-65).
Bower remains silent regarding the fluid comprises a halogenated compound selected from the group consisting of tropodegradable halogenated compounds, fluorinated compounds, halogenated ketones, halogenated alkenes and halogenated ethers.
Behr teaches using a fluid like a fluorinated ketones [0026] and [0014].
It would have been obvious to one on of ordinary skill in the art before the effective filing of the instant invention to modify the testing fluid taught in Bower to include a fluorinated ketone as taught in Behr because such a modification ensures accurate testing for a specific type of fire extinguisher that uses a halogenated compound, while providing a testing fluid that is less toxic [0004].

With respect to claim 2, Bower as modified teaches the method wherein said halogenated compound is a tropodegradable halogenated compound (as a fluorinated ketones compound as disclosed by Behr in [0014] is an example of a tropodegradable halogenated compound).

With respect to claim 3, Bower as modified teaches the method wherein said halogenated compound is a fluorinated compounds [0012].

With respect to claim 4, Bower as modified teaches the method wherein the test fluid consists of one or more of said halogenated compounds (as Behr teaches using a combination of fluorinated ketone compounds [0012]).

With respect to claim 5, Boweras modified teaches the method wherein the halogenated compound has a boiling point in the range of 30 to 200 0C [0017], as Behr teaches the ketone has a boiling point of 40°C).

With respect to claim 6, Bower as modified teaches the method wherein the halogenated compound is a halogenated ketone ([0028] as Behr teaches two halogen atoms).
With respect to claim 7, Bower as modified teaches the method wherein the halogenated compound is a fluorinated compound (as Behr teaches in [0015]).

With respect to claim 8, Bower as modified teaches the method wherein the halogenated compound is selected from the group consisting of fluorinated ketones ([0012] in Behr), fluorinated ethers, and fluorinated alkenes, e.g. selected from the group consisting of (chloro)fluoroketones ([0021] of Behr) and (chloro)fluoroethers [0021] of Behr).

With respect to claim 9, Bower as modified teaches the method wherein the halogenated compound (as taught by Behr in [0024]) is a compound of formula R1C(=O)R2 or R1-O-R2, where: 
    PNG
    media_image1.png
    18
    162
    media_image1.png
    Greyscale
 R2 is selected from C(n)H(2n+l) and C(n)H(2n+1-x)Hal(X), each n is independently selected from integers greater than or equal to 1. each x is independently selected from integers greater than or equal to each Hal is a halogen atom, independently selected from F, Cl, Br and 1 (as [0026] teaches various compounds reading on the claim language).

With respect to claim 10, Bower as modified teaches the method wherein each HaI is F ([0026] of Behr).

With respect to claim 11, Bower as modified teaches the method wherein where the test 
fluid is or comprises: 
    PNG
    media_image2.png
    114
    199
    media_image2.png
    Greyscale

or a mixture of two or more thereof (as taught in [0009] of Behr).
With respect to claim 12, Bower as modified teaches the method wherein said pressure vessel is a fire extinguisher (Col. 1 lines 7-13 of Bower).

With respect to claim 13, Bower as modified teaches the method wherein said method comprises measuring the volumetric distortion of the vessel at the test pressure (Col. 9 lines 30-39 of Bower).  

With respect to claim 14, Bower as modified teaches the method wherein said method comprises recovering the test fluid (as Bower teaches using a closes system for the testing liquid, as seen in Fig. 2 of Bower).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853